        Case 1:20-cv-00103-RDM Document 67 Filed 11/04/20 Page 1 of 7




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA



CENTER FOR BIOLOGICAL DIVERSITY, et al.,

        Plaintiffs,

 v.

U.S. ARMY CORPS OF ENGINEERS, et al.         Civil Case No. 1:20-cv-103-RDM

        Federal Defendants,

  and

FG LA LLC,

        Defendant-Intervenor.



          FEDERAL DEFENDANTS’ MOTION TO STAY SUMMARY
             JUDGMENT BRIEFING PENDING RESOLUTION OF
        MOTION FOR VOLUNTARY REMAND [Expedited Review Requested]
          Case 1:20-cv-00103-RDM Document 67 Filed 11/04/20 Page 2 of 7




                                       INTRODUCTION
       Federal Defendants U.S. Army Corps of Engineers and Lt. General Todd T. Semonite

(collectively “Corps”) issued a permit under the Clean Water Act and the Rivers and Harbors

Act (“the permit”) authorizing FG LA, LLC (“FG LA”) to clear, excavate, and place fill material

into jurisdictional wetlands and other waters of the United States and to perform work in

navigable waters of the United States, to construct a petrochemical facility in Welcome,

Louisiana. Plaintiffs challenged the permit and the Court ordered expedited summary judgment

briefing. Minute Order, July 24, 2020. During its review of the permit, it has now come to the

Corps’ attention that an element of the permit warrants additional evaluation. The Corps expects

to take regulatory action on the permit and issue a formal decision consistent with its established

process for doing so. See 33 C.F.R. § 325.7 (authorizing Corps to reevaluate permit and suspend,

modify, or revoke permit after further review). The Corps is currently undertaking the process set

forth in 33 C.F.R. § 325.7 and expects that the formal notice elucidating its reasoning will be

issued by November 10, 2020. Importantly, that regulatory process will result in a new final

agency action. In other words, the Section 325.7 process will conclude in a new final agency

action based on a new administrative record. At that point, the current permit will no longer be

the operative final agency action with regard to the claims presented in Plaintiffs’ Complaint.

Once the Corps issues notice, the Corps intends to file a motion seeking to remand this case or

other similar appropriate relief.

       In light of these developments, the Corps respectfully requests that the Court stay

summary judgment briefing until resolution of the Corps’ forthcoming remand motion. Counsel

for Federal Defendants contacted counsel for Plaintiffs and Intervenor on November 3 regarding

the instant Motion. Plaintiffs reserve their position on this Motion until given an opportunity to



                                                 2
              Case 1:20-cv-00103-RDM Document 67 Filed 11/04/20 Page 3 of 7



review, while Intervenor does not oppose a stay of the pending deadlines, but otherwise reserves

its rights.

         The Corps recognizes that its cross-motion for summary judgment is due tomorrow,

November 5. However, the Corps’ administrative processes as described above have just

occurred and the Corps is providing notice to the Court as soon as practicable. The Corps

respectfully requests that the Court expedite its ruling on this motion. The Corps was unable to

file this motion at least three days before its deadline for filing a cross-motion for summary

judgment as this issue just arose and internal deliberations and drafting time were required to

facilitate this filing. These are extraordinary circumstances that merit expedited consideration of

this motion.

                                         BACKGROUND

         A.       The Clean Water Act

         The Clean Water Act prohibits “the discharge of any pollutant,” including spoil, dirt, and

rock, into “navigable waters,” defined as “the waters of the United States” without a permit

issued under Section 404 of the Act. 33 U.S.C. §§ 1311(a), 1362(6), 1362(7), 1362(12). Waters

of the United States include special aquatic sites, such as wetlands. 40 C.F.R. §§ 230.3(m),

230.41. Section 404 of the Clean Water Act authorizes the Corps to issue permits for discharges

of “dredged or fill material” into waters of the United States. 33 U.S.C. § 1344(a). The Corps

reviews permit applications to ensure compliance with statutorily mandated regulations known

as the “Section 404(b)(1) Guidelines,” codified at 40 C.F.R. Part 230, and its permit regulations

at 33 C.F.R. Parts 320-332. See 33 U.S.C. § 1344(b)(1).

         The Corps has express authority to reevaluate, modify, or suspend its permits. 33 C.F.R.

§ 325.7. If the Corps suspends a permit, the permittee must cease all activities authorized by the



                                                  3
          Case 1:20-cv-00103-RDM Document 67 Filed 11/04/20 Page 4 of 7



permit. Id. § 325.7(c). Once it suspends a permit, the Corps then decides to reinstate, modify, or

revoke the permit. Id.

        B.      The FG LA project and the permit

        The project involves the construction of a petrochemical complex and marine facility

near Welcome, Louisiana in St. James Parish by Defendant-Intervenor FG LA. Because the

Project involves excavation and fill activities in jurisdictional wetlands and other waters of the

United States, as well as work along the Mississippi River, FG LA applied for a permit under Section

404 of the Clean Water Act and Section 10 of the Rivers and Harbors Act from the Corps. See 33

U.S.C. § 1344 (Clean Water Act) and 33 U.S.C. § 403 (Rivers and Harbors Act).

        The Corps evaluated FG LA’s application for a permit under the Clean Water Act and the

Rivers and Harbors Act, as well as the National Environmental Policy Act and the National Historic

Preservation Act. The Corps issued the permit on September 5, 2019. Under Section 404 of the Clean

Water Act, the Corps authorized FG LA to clear, grade, excavate, and place fill and aggregate

material in wetlands and other waters of the United States. AR000001. Under Section 10 of the

Rivers and Harbors Act, the Corps authorized activities in the Mississippi River, including

construction of a barge dock and ship dock. AR000104. The permit requires FG LA to comply with

special conditions, such as using specific procedures to minimize damage to aquatic resources and

restoring areas within the batture to pre-construction elevations, as well as mitigation for permanent

impacts to wetlands. AR000004-05 (special conditions); AR000105-06 (restoration of batture and

mitigation measures). Limited construction activities have begun under the permit.

        The Corps recently identified a portion of its permit analysis related to the Corps’ alternatives

analysis under the Clean Water Act that requires reevaluation. The Corps has notified FG LA of its

intent to take action on the permit and, following its regulations, is in the process of drafting the




                                                    4
          Case 1:20-cv-00103-RDM Document 67 Filed 11/04/20 Page 5 of 7



notice of agency action under 33 C.F.R. § 325.7. The Corps anticipates that the action will be taken

within the next week.

                                      STANDARD OF REVIEW

        Courts have “broad discretion to stay proceedings.” Clinton v. Jones, 520 U.S. 681, 706

(1997). This authority is “incidental to the power inherent in every court to control” its docket.

Landis v. North American Co., 299 U.S. 248, 254 (1936). The Court may grant a stay when it

would serve “economy of time and effort for itself, for counsel, and for litigants.” Id. When “an

agency seeks to reconsider its action, it should move the court to remand or to hold the case in

abeyance pending reconsideration by the agency.” Anchor Line Ltd. v. Federal Maritime

Commission, 299 F.2d 124, 125 (D.C. Cir. 1962).

                                            ARGUMENT

        A stay of summary judgment briefing is warranted here. The Corps will be issuing a

notice to FG LA and filing a motion seeking remand of this case or any other similar appropriate

relief. Following these actions, the Corps will evaluate a portion of its previous permit

application review and decide whether to reinstate, modify, or revoke the permit. See 33 C.F.R.

§ 325.7. Under any of these outcomes, there will be no final agency action to review related to

Plaintiffs’ claims, and any review would have to await a new final agency action.

        This Court should allow the Corps to conduct this reevaluation, consistent with the

Corps’ regulatory process, before reviewing the challenged permit. A voluntary remand of the

permit for reevaluation under 33 C.F.R. § 325.7 may address some of the various concerns raised

in the Complaint and Plaintiffs’ motion for summary judgment, and it also reflects the Corps’

authority and interest in reconsidering its own administrative decisions. Mazalewski v. Treusdell,

562 F.2d 701, 720 (D.C. Cir. 1977) (noting that the D.C. Circuit has “many times held that an

agency has the inherent power to reconsider and change a decision . . . [.]”); see also Code v.

                                                    5
         Case 1:20-cv-00103-RDM Document 67 Filed 11/04/20 Page 6 of 7



McHugh, 139 F. Supp. 3d 465, 468 (D.D.C. 2015) (recognizing an agency’s “inherent power to

reconsider their own decisions through a voluntary remand.”) (internal citation omitted). This is

true even for Corps permits for ongoing or completed projects. Vieux Carre Prop. Owners,

Residents & Assocs., Inc. v. Brown, 948 F.2d 1436, 1444 n. 25 (5th Cir. 1991) (identifying 33

C.F.R. § 325.7 as a source of such authority for Corps permits).

       A stay of summary judgment briefing conserves judicial resources as well as party

resources. As discussed above and as will be explained in the forthcoming remand motion, the

Corps’ regulatory process will result in a new final agency action and thus the summary

judgment arguments against the permit will be moot. Here, efficiency calls for a stay of summary

judgment proceedings. The Corps’ action on the permit includes additional agency analysis that

will include a new administrative record.

       Finally, a motion to stay will not prejudice Plaintiffs. As part of the regulatory process,

the Corps will issue a new final agency action that will authorize future activity, if any. As will

be explained in the Corps’ Section 325.7 notice, the intended construction activities authorized

under the permit as originally issued may not proceed. Moreover, the permitee has agreed to

limited work performed up to February 1, 2021 even if the permit remains operative. See ECF

No. 33-1. Thus, there will be ample time to adjudicate the remand motion. Plaintiffs’ alleged

harm from construction associated with the permit will therefore not occur.

                                         CONCLUSION

       For all of these reasons, the Court should stay the remaining deadlines for all filings

related to summary judgment until the Corps files its motion for remand and the Court resolves

that motion.

                                                      Respectfully submitted,



                                                  6
        Case 1:20-cv-00103-RDM Document 67 Filed 11/04/20 Page 7 of 7



                                          /s/ Jacqueline Leonard
                                          PAUL E. SALAMANCA
                                          Deputy Assistant Attorney General
Of Counsel:                               JACQUELINE LEONARD
                                          NY Bar No. 5020474
MELANIE CASNER                            Natural Resources Section
Attorney                                  (202) 305-0493
U.S. Army Corps of Engineers              ANDREW KNUDSEN
                                          Environmental Defense Section
                                          DC Bar No. 1019697
                                          (202) 353-7466
                                          United States Department of Justice
                                          Environment and Natural Resources Division
                                          P.O. Box 7611
                                          Washington, DC 20044




                                      7
